United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CANANDAIGUA VETERANS MEDICAL
CENTER, Canandaigua, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1559
Issued: March 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2014 appellant filed a timely appeal from a March 31, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP) pertaining to his schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained more than four percent
permanent impairment of his right arm, for which he received a schedule award.
FACTUAL HISTORY
On August 2, 2010 appellant, then a 64-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that on that date he was moving a patient in a shower chair, when
1

5 U.S.C. § 8101 et seq.

the patient grabbed his right arm and flung it aside. He alleged injury to his right upper arm and
shoulder. OWCP accepted the claim for right shoulder sprain and right rotator cuff syndrome
and paid benefits, including a December 1, 2010 right shoulder surgery. Appellant returned to
regular duty on April 11, 2011 and retired from the employing establishment on July 2011.
On November 18, 2011 appellant filed a Form CA-7 claim for a schedule award. In a
September 29, 2011 report, Dr. Bradley K. Peck, a Board-certified orthopedic surgeon, noted the
history of injury and set forth examination findings. He stated that appellant’s right shoulder
chronic complete rotator cuff tear, which was repaired on December 1, 2010, was secure and
functional. Dr. Peck opined, however, that appellant has 25 percent loss of use of his right arm
due to his rotator cuff problems with his residual decreased motion and strength. No reference
was made to the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment2 (hereinafter A.M.A., Guides) or any calculations for the impairment
provided.
In a July 13, 2012 letter, OWCP advised appellant that the medical evidence received was
insufficient to support his claim. It advised him of the medical evidence necessary to establish
his entitlement to a schedule award and afforded him 30 days to provide additional
documentation.
In a July 27, 2012 report, Dr. Amanda Hagen, Board-certified in preventative medicine,
provided a history of the work injury and appellant’s course of treatment. She noted examination
findings and opined that maximum medical improvement had been reached as it had been over
two years since his original injury. Under the sixth edition of the A.M.A., Guides, Dr. Hagen
opined that appellant had five percent right upper extremity impairment. Under Table 15-34 for
shoulder range of motion, she assigned three percent impairment for flexion to 120 degrees;
extension zero percent; internal rotation zero percent; one percent for external rotation to 70
degrees; abduction zero percent and adduction zero percent, for a total four percent. Under
Table 15-35, range of motion grade modifiers, Dr. Hagen found a grade modifier 1. Under Table
15-7, she found grade modifier functional history of 2. Dr. Hagen stated that this was a net
modifier of 1. Under Table 15-36, this amounted to a total of 4.5 percent, which rounds to 5
percent total permanent impairment.
On February 12, 2013 an OWCP medical adviser reviewed the statement of accepted
facts and Dr. Hagen’s report. He opined that maximum medical improvement was reached
July 27, 2012, the date of Dr. Hagen’s examination. The medical adviser stated that Dr. Hagen
incorrectly calculated five percent permanent impairment under the Table 15-34, range of motion
method. He noted that Dr. Hagen correctly calculated four percent under Table 15-34 for three
percent flexion and one percent external rotation. The medical adviser advised that four percent
is the net modifier under Table 15-36, functional history grade adjustment for range of motion.
Dr. Hagen got a value of 2 for grade modifier functional history under Table 15-7. Therefore
adjustment was made of +1. The grade adjustment under Table 15-36, page 477 for net modifier
of one was five percent of total range of motion impairment. The medical adviser multiplied
four percent by five percent to equal four percent. He noted that somehow Dr. Hagen got 4.5
2

A.M.A., Guides (6th ed. 2009).

2

percent and rounded it off to 5 percent, which was incorrect. The medical adviser noted that
even if the grade modifier functional history was +2, it would only increase the 4 percent by 10
percent or .4, which still would not equal 5 percent. Accordingly, he provided a final rating of
four percent permanent impairment of the right upper extremity.
By decision dated May 20, 2013, OWCP granted appellant a schedule award for four
percent right arm permanent impairment. The award ran for 12.48 weeks from July 27 to
October 22, 2012.
On May 30, 2013 appellant requested an oral hearing, which was held telephonically on
February 11, 2014. He advised that he had residual symptoms as a result of his torn rotator cuff
and surgery. Appellant also asserted that OWCP should have relied on Dr. Peck’s assessment.
No additional evidence was received.
By decision dated March 31, 2014, OWCP’s hearing representative affirmed OWCP’s
May 20, 2013 decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.3 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.4 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.

3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether appellant has established that he sustained more than four
percent permanent impairment of his right arm, for which he received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the diagnosis-based
impairment (DBI) or the range of motion methodology when assessing the extent of permanent
impairment for schedule award purposes.8 The purpose of the use of uniform standards is to
ensure consistent results and to ensure equal justice under the law to all claimants.9 In T.H., the
Board concluded that OWCP physicians are at odds over the proper methodology for rating
upper extremity impairment, having observed attending physicians, evaluating physicians,
second opinion physicians, impartial medical examiners, and district medical advisers use both
DBI and range of motion methodologies interchangeably without any consistent basis.
Furthermore, the Board has observed that physicians interchangeably cite to language in the first
printing or the second printing when justifying use of either range of motion or DBI
methodology. Because OWCP’s own physicians are inconsistent in the application of the
A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent results and equal
justice under the law for all claimants.10
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the March 31, 2014
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
7

Isidoro Rivera, 12 ECAB 348 (1961).

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

Supra note 8.

4

deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.11
Issued: March 13, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

5

